DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Office Action
The following supplemental Office Action is being mailed to correct typographical errors in the non-final Office Action mailed 09/25/2020. As a courtesy, the time period for response is hereby reset as of the mailing date of this Office Action. The examiner apologizes for any inconvenience this has caused applicant. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2020 has been entered.
Applicant's amendments and remarks, filed 04/06/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 13-24, 44, 45-48 are under examination. 
Claims 1-12 and 25-43 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application is a non-provisional of and claims priority to U.S. Provisional Patent Application No. 62/102,867, filed January 13, 2015; and U.S. Provisional Patent Application No. 62/111,524, filed February 3, 2015.
Withdrawn Rejections
The rejection of claims 13-24, 45, and 46 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 


Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 13-24, 44, 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in 
In this case, the specification fails to provide written description support for the following steps: comparing the normalized amount to a reference value; and determining a classification of a level of the non-hematopoietic cancer in the organism based on the comparison.
With regards to the comparing step, which is presumably performed by the claimed computer system, this step uses functional language (comparing) but imposes no limits with regards to how the function is performed in terms of structure, materials, or actions. A review of the specification [0108, 0109] teaches that “MtDNA% can be used to discriminate between subjects with cancer and subjects without cancer. A suitable 15threshold can be selected for such a discrimination based on plots like plot 1500. For example, a threshold of 0.003 can provide a high specificity, with relatively few false positives. Such a threshold is an example of a reference value that is based on reference samples (healthy subjects in this case).” However, this teaching is directed to a particular type of cancer (NFC) and recites includes features (e.g. %MtDNA, standard deviation determinations) and therefore is narrower in scope than what is being claimed and does not support a “broad genus claim” that covers all ways of performing the claimed process. Furthermore, the term non-hematopoietic cancers broadly encompasses any cancer other than a cancer of the blood system when read in light of the specification [0046].  However, there is no evidence that applicant has actually disclosed the requisite “normalized amounts” of DNA molecules or the predetermined “reference values” such that the artisan would know how to achieve the intended result (e.g. determining a presence or stage of cancer) for the full scope of cancers being claimed. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. One of 
With regards to the determining step, which is presumably performed by the claimed computer system, this step uses functional language (determining and classification) but imposes no limits with regards to how the function(s) is/are performed in terms of structure, materials, or actions. Upon reading the specification, one of ordinary skill in the art would understand that a “classification” refers to any numbers, words, or characters associated with a particular property of a sample [0045] and that the  ‘level of cancer’ broadly encompasses the stage of a cancer, existence of a cancer,  size of tumor, how many deletions or amplifications of a chromosomal region are involved, and/or other measure of a severity of a cancer, i.e. the “classification of a level of cancer” can be qualitative and/or quantitative [0047-0048]. The specification does teach determining a functional relationship 10between the mitochondrial DNA fraction and the fetal DNA fraction [Fig. 8] and plotting (i.e. determining) size distributions of MtDNA for various groups [Fig. 25], but these features are insufficient as they are not associated with the claimed functionality or result (i.e. determining a classification of a level of cancer).  As such, there is no evidence that applicant has actually disclosed the requisite “levels of the non-hematopoietic cancer” such that the artisan would know how to achieve the intended result (e.g. determining a presence or stage of cancer based on quantitative or qualitative metrics) for the full scope of cancers being claimed.  There is also is insufficient guidance with regards to how a practitioner (or computer) determines a “classification of a level” for the full scope of “classifications” encompassed by the claimed, and in what way this is based on a comparison of normalized amounts and reference values. The specification also teaches that tumor size is an example of a ‘classification of a level’ of  cancer [0117] and once estimated, e.g. by imaging methods like CT scan, the % MtDNA in plasma can be used to determine the tumor DNA fraction [0118]. However, these features are insufficient as they do not provide support for the full scope of ‘classifications’ and ‘levels’ being claimed. As discussed above, one of ordinary skill in the art would 
Furthermore, there is this is no evidence that applicant has actually disclosed sufficient correlations between “normalized amounts” of DNA molecules and predetermined “reference values” for determining the full scope of  “levels” and “non-hematopoietic cancers” encompassed by the claim. For example, support the sample is obtained from a patient with a brain tumor for analysis according to the claimed method. After reading the specification, it immediately becomes unclear how one of skill in the art determines the “classification” of the metastatic brain tumor (meaning the size, stage, number of deletions or amplifications of a chromosomal region, or other measures of a severity) merely based on the disclosed relationship 10between mitochondrial DNA fraction and the fetal DNA fraction [Fig. 8] (which has nothing do with brain tumors) or the size distributions of MtDNA for “various groups” [Fig. 25] or the generically recited reference values and thresholds. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. Therefore, the specification does not establish a reasonable structure-function correlation (with the structure is broadly interpreted as the computational techniques and associated data used by the computer system). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added).  Such correlations are not trivial in nature. For example, Schwarzenbach et al. (Nature Reviews Cancer, 2011, vol. 11, pp.426-437) teaches that cfDNA levels associated with cancer vary based on the size and type of the tumor, and require specific knowledge of mutational locations and are still not well understood (page 426, col. 2,  page 427, entire, page 428, entire). Kohler et al. (Molecular Cancer 2009, 8:105, pp.1-8) teaches that establishing merely correlations between cell-free nuclear 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 
Response to Arguments
Applicant’s arguments that the present claims satisfy the written description requirement have been fully considered but are not persuasive for the following reasons. 
In response, it is noted that the above rejection has been modified in view of applicant’s amendments. Therefore, applicant’s arguments are moot on certain claim specific issues. However, the examiner will attempt to address and/or clarify the remaining issues below. 
Applicant argues that the claims satisfy the written description requirement since they are now limited to a specific disease, namely non-hematopoietic cancer, and since the specification discloses a plurality of different types of tissue [Figure 1]. In response, when read in light of the specification [0046], the term non-hematopoietic cancer broadly encompasses any cancer other than a cancer of the blood system. With regards to Figure 1, this merely provides a list of eight different tissue types and the number of associated mitochondria per cell. Therefore, this amendment and this teaching are not sufficient to overcome the written description rejection because they do not establish that applicant has actually disclosed sufficient correlations between “normalized amounts” of DNA molecules and predetermined “reference values” for determining (or classifying) the full scope of  “levels” and “non-hematopoietic cancers” encompassed by the claim. 
Applicant argues that a person of skill in the art would recognize that the inventors has possession of reference values in the context of the claim in view of specification [0108, 0109, and Figure 15]. In response, this issue has been addressed in the modified 
Applicant states that it is unclear what the phrase “However, this is not commensurate in scope with what is actually being claimed” means. In response, the term “this” refers explicitly to the features that are being recited in the specific sections of the specification that are exemplified by the examiner. This issue has also been clarified in the rejection set forth above.  
With regards to the cited prior art references, these were merely cited to provide evidence that the correlations between “normalized amounts” of DNA molecules and predetermined “reference values” for determining the full scope of  “levels” and “non-hematopoietic cancers” encompassed by the claim were not trivial considerations. In other words, these references provide additional evidence as to why the application disclosure fails to provide written description support under § 112(a). The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. 
Applicant requests clarification on the meaning of the phrase “The specification does not disclose any known correlations between structure and function.” In response, this issue has been clarified in the rejection set forth above. However, applicant is directed to MPEP 2163, Sections (I)(A) and (II)(3) if additional clarification is needed. For at least these reasons, the rejection is maintained.
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-24, 44, 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 13 is/are also rejected due to said dependency. 
Claim 13 (in the preamble) recites “A method of analyzing a biological sample of an organism that is human, the biological sample including DNA molecules originating from normal cells and potentially from cells associated with a non-hematopoietic cancer, the biological sample including cell-free DNA, the cell-free DNA including mitochondrial DNA and nuclear DNA, the method comprising…”. It is unclear what limiting effect is intended by the term “potentially”, which is generally interpreted as “optional” and thus does not narrow the claim because it can be omitted. In other words, the claim broadly encompasses DNA molecules that originate from normal cells. As a result, there is an inconsistency between the preamble (where “potentially” means non-hematopoietic cells are not being used) and the body of the claim (which recites non-hematopoietic cells). Clarification is requested via amendment.
Claim 13 recites “determining a classification of a level of the non-hematopoietic cancer in the organism based on the comparison.” This phrase is problematic for the following reasons.  (1) It is unclear as to the metes and bounds of “determining a classification of a level” such that one of ordinary skill in the art would know what limiting effect is intended. It is noted that this could be a result of a foreign translation issue. A review of the specification [0005, 0006] clearly teaches determining a level of cancer and determining a level of auto-immune disease for an organism. The specification teaches [0045] the term ‘classification’ to mean “any number(s) or other characters(s) (including words) that are associated with a particular property of a sample. For example, a "+" symbol could signify that a sample is classified as having deletions or amplifications (e.g., duplications).” As such, classification pertains to a property of a sample. The level of cancer can refer to whether cancer exists, a stage of a cancer, a size of tumor, how many deletions or amplifications of a chromosomal region are involved, and/or other measure of a severity of a cancer….The level of cancer also includes premalignant or precancerous conditions associated with deletions or amplifications. The level of SLE can be quantitative…or qualitative.” As such, a “level of cancer” pertains to a quantitative or qualitative property of the cancer. "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim…indefinite." Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (BPAI 2008) (precedential). Therefore, when read in light of the specification, it is unclear what limiting effect is intended by the claimed “determining a classification of a level” of cancer since this step ambiguously encompasses distinct types of analysis (namely determining and classifying) associated with quantitative and qualitative properties. For example, one of ordinary skill in the art would recognize that determining the size of a tumor sample (i.e. quantitative) is distinct from classifying a sample as being positive for cancer, negative for cancer, or indeterminate. Clarification is requested via amendment. 
Claim 15 recites “wherein the normalized amount is compared to a plurality of reference values to determine the classification of the level of the non- hematopoietic cancer.” This claim appears to be redundant, since parent claim 13 already requires a “comparing” the normalized amount to a reference sample and “determining” a classification of the level of the non- hematopoietic cancer. Therefore, it is unclear in what way this step further limits the subject matter of parent claim 13. Clarification is requested via amendment.
Claim 18 recites “wherein attempting to map the DNA molecules to the reference human nuclear genome and to the reference human mitochondrial genome includes: performing a first mapping procedure…” It is unclear what limiting effect is intended by the term “attempting” to map”. Clarification is requested via amendment. Presumably, the “wherein” clause intends to further limit the “determining” step of parent claim 13 (“determining…a location of the DNA molecule in a reference…by mapping a corresponding sequence read”). If that is the case, the examiner suggests amending the claim to recite “wherein the mapping further comprises…” 
Suggestions for Improved Clarity and Precision
In order to improve the clarity and precision of the claimed invention, the Examiner would like to suggest improved language to the Applicant. See MPEP 2173.03. In particular, Applicant is encouraged to consider the following amendment(s) to the form of the claim, as set forth below, in addition to any other amendments that applicant considers necessary for overcoming the above rejections. 
“13. (Currently Amended) A method of analyzing a biological sample of an organism that is human, 
a. performing massively parallel sequencing of at least 500,000 wherein the biological sample comprises normal cells and cells associated with a non-hematopoietic cancer, wherein the DNA molecules include cell free nuclear DNA and mitochondrial DNA, and wherein the sequence reads are at least 30 bases long; 
b. receiving, at a computer system, the sequence reads from the massively parallel sequencing of each of the 

c. determining, by the computer system, a location for each of the DNA molecules 
d. identifying, by the computer system, each of the DNA molecules 
e. determining, by the computer system, a normalized amount of the plurality of DNA molecules that are identified as mitochondrial DNA molecules, wherein the normalized amount 
f. comparing, by the computer system, the normalized amount to a reference value, wherein said comparing comprises….; and 
g. classifying, by the computer system, the non-hematopoietic cancer in the organism based on said comparison, wherein said classification results in the determination of a particular property selected from…”. 
Applicant is also invited to set up an interview to discuss the subject matter applicant deems to be novel or potential amendments that could serve to clarify the invention and/or advance prosecution.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619